Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01095-CV
____________
 
UNITED HEALTHCARE SERVICES, INC. AND ITS AFFILIATE
UNITED HEALTHCARE OF TEXAS, INC., Appellants
 
V.
 
HADAR SPIVAK, M.D., Appellee
 

 
On Appeal from the
133rd District Court
Harris County,
Texas
Trial Court Cause
No. 2007-57970 
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 12, 2007.  On June 2, 2008,
appellants filed a motion to dismiss the appeal because the case has settled.  
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 




Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.